FILED
                             NOT FOR PUBLICATION                             AUG 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS GILLISS,                                  No. 10-70185

               Petitioner,                        FAA No. SE-18703

  v.
                                                  MEMORANDUM *
J. RANDOLPH BABBITT, Administrator,
Federal Aviation Administration,

               Respondent.



                      On Petition for Review of an Order of the
                       National Transportation Safety Board

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N. R. SMITH, Circuit Judges.

       Douglas Gilliss petitions pro se for review of a final order of the National

Transportation Safety Board (“NTSB”) revoking his airmen certificates. We have

jurisdiction under 49 U.S.C. § 1153(a). We must uphold the NTSB’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Gilliss’s request. See Fed. R. App. P.
34(a)(2).
unless it is arbitrary, capricious, an abuse of discretion, or not otherwise in

accordance with the law. Essery v. Dep’t of Transp., 857 F.2d 1286, 1288 (9th Cir.

1988). The NTSB’s factual findings are conclusive when supported by substantial

evidence in the record. Id. We deny the petition for review.

       The NTSB’s order concluding that Gilliss intentionally falsified an

endorsement sicker, in violation of 14 C.F.R. § 61.59(a)(2), is supported by

substantial evidence and free of legal error. See Hart v. McLucas, 535 F.2d 516,

519 (9th Cir. 1976) (the elements of intentional false statements are falsity,

materiality and knowledge); see also Andrzejewski v. FAA, 563 F.3d 796, 799 (9th

Cir. 2009) (“The NTSB must leave undisturbed an ALJ’s credibility finding

‘unless there is a compelling reason or the finding was clearly erroneous.’”)

       The NTSB did not abuse its discretion by revoking Gilliss’s airmen

certificates. See Olsen v. Nat’l Transp. Safety Bd., 14 F.3d 471, 476 (9th Cir.

1994) (citing Adm’r v. Rea, No. EA-3467, 1991 NTSB LEXIS 274, at *9 (NTSB

Dec. 26, 1991) for the proposition that “intentional falsification is a serious offense

which in virtually all cases the [FAA] imposes and the [NTSB] affirms revocation”

(alteration in original)).

       Gilliss’s remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.


                                            2                                     10-70185